OPINION — AG — THE PROPOSITION AND NOTICE SHOULD CONTAIN MORE THAN JUST THE AUTHORITY OF THE BOARD OF COUNTY COMMISSIONERS TO LEASE THE COUNTY HOSPITAL; IT SHOULD BRIEFLY AND SUCCINCTLY SET OUT THE TERMS OF THE LEASE, THE PARTY OR PARTIES TO WHOM THE COMMISSIONERS PURPOSE TO LEASE THE HOSPITAL, THE DATE OF THE LEASE IS TO TAKE EFFECT AND ANY OTHER DETAILS NECESSARY TO FULLY INFORM THE ELECTORS OF THE COUNTY AS THE PROPOSED LEASE. TO INCLUDE THE LEASE AGREEMENT IN FULL WOULD BE TO OBSCURE THE PROPOSITION BY UNDUE DETAIL. THE BALLOT SHOULD, AFTER STATING THE PROPOSITION, CLEARLY AND SEPARATELY SET OUT THE WORDS, " FOR THE LEASE " AND " AGAINST THE LEASE " WITH A SQUARE BESIDE EACH STATEMENT IN WHICH TO MARK THE BALLOT. (LEASE THE HOSPITAL AND EQUIPMENT THEREIN TO A CHARITABLE NON PROFIT ORGANIZATION) CITE: 19 O.S. 1961 789 [19-789], SENATE BILL NO. 57, 19 O.S. 1961, 781-794 [19-781] — [19-794], 19 O.S. 1961 782 [19-782], 19 O.S. 1961 383 [19-383],  19 O.S. 1961 782 [19-782] (W. J. MONROE)